               Case 2:20-cv-01650-BJR Document 23 Filed 03/23/21 Page 1 of 5




 1

 2

 3

 4                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE
 6
                                         )
 7   ALLIED BIOSCIENCE, INC., a Nevada   )                CASE NO. 2:20-cv-01650-BJR
     corporation,                        )
 8                                       )
                             Plaintiff,  )                ORDER DENYING DEFENDANT’S
 9                                       )                MOTION TO DISMISS PLAINTIFF’S
                 v.                      )                CORRECTED AMENDED COMPLAINT
10                                       )                PURSUANT TO FED. R. CIV. P. 12(b)(1)
                                         )
11                                       )
     CRAIG GROSSMAN, an individual,      )
12                                       )
                             Defendant.  )
13   ____________________________________)

14
                                        I.      INTRODUCTION
15
            Before the Court is Defendant Craig Grossman’s Motion to Dismiss Plaintiff Allied
16

17   Bioscience’s (“ABS”) Amended Complaint seeking declaratory judgment and injunctive relief.

18   Def.’s Mot. to Dismiss, Dkt. No. 15 (“Mot.”). Having reviewed the Motion, the opposition

19   thereto, the record of the case, and the relevant legal authorities, the Court will deny Defendant’s
20
     Motion. The reasoning for the Court’s decision follows.
21
                                         II.     BACKGROUND
22
            ABS is a technology company specializing in the development and production of antiviral
23
     surface coatings. Am. Compl., Dkt. No. 12 ¶ 8; Mot. at 2. Defendant is ABS’s founder and former
24

25   President, Chief Executive Officer, Chairman of the Board of Directors, and consultant. Am.

                                                      1
              Case 2:20-cv-01650-BJR Document 23 Filed 03/23/21 Page 2 of 5




     Compl. ¶ 9; Mot. at 2. While working for ABS between 2005 and 2020, Defendant helped develop
 1
     several technologies and patents which the Parties refer to as the “Grossman Inventions.” Am.
 2

 3   Compl. ¶ 11. After his employment at ABS terminated in 2018 and his consultancy with ABS

 4   ended in 2020, Defendant assigned his ownership interest in the Grossman Inventions to ABS in
 5   a series of patent assignment agreements. See Am. Compl. ¶ 14; Am. Compl., Ex. B, Dkt. No. 12-
 6
     2 (“Assignment Agreements”).
 7
            Following execution of the Assignment Agreements, Defendant continued to use an ABS
 8
     signature bloc and former job titles in correspondence with outside parties. Am. Compl. ¶ 15; Am.
 9

10   Compl., Ex. C, Dkt. No. 12-3 at 3–5 (Defendant Email Correspondence). For example, ABS has

11   attached to its Complaint a copy of an email chain showing Defendant communicating with

12   representatives of the Walt Disney Company, discussing several of ABS’s products. Ex. C at 5
13   (Defendant Email Correspondence). In response, ABS issued a cease and desist letter, Ex. C at 1
14
     (Cease and Desist Letter), and presented Defendant with a “Confirmatory Assignment Agreement”
15
     that “confirm[s] [ABS’s] ownership of the ABS technology” and “reiterat[es] that ABS is the sole
16
     owner of all Grossman Inventions.” Am. Compl. ¶ 17; see also Am. Compl., Ex. D, Dkt. No. 12-
17

18   4 (Proposed Confirmatory Assignment Agreement). Through counsel, Defendant attempted to

19   negotiate the terms and sought additional compensation in exchange for signing the Confirmatory

20   Assignment Agreement. Am. Compl. ¶¶ 18–19.
21
            On November 10, 2020, ABS initiated the present suit, advancing two causes of action: (1)
22
     seeking declaratory judgement to clarify ownership of the Grossman Inventions pursuant to 28
23
     U.S.C. §§ 2201–02 (Declaratory Judgment Act) and (2) Breach of Fiduciary Duty. Am. Compl.
24
     ¶¶ 22–35. Presently before the Court is Defendant’s Motion to Dismiss ABS’s Amended
25
                                                    2
               Case 2:20-cv-01650-BJR Document 23 Filed 03/23/21 Page 3 of 5




     Complaint claiming a lack of subject matter jurisdiction. See generally Mot., Dkt. No. 15.
 1
                                       III.         LEGAL STANDARD
 2

 3          Under Federal Rule of Civil Procedure 12(b)(1), a complaint should be dismissed where

 4   the Court lacks subject matter jurisdiction. FED. R. CIV. P. 12(b)(1). In a jurisdictional attack such

 5   as this one, all factual allegations in the plaintiff’s complaint are taken as true and all reasonable
 6
     inferences are drawn in their favor. Pride v. Correa, 719 F.3d 1130, 1133 (9th Cir. 2013).
 7
            To establish subject matter jurisdiction in a declaratory relief action, a plaintiff bears the
 8
     burden of presenting “an actual case or controversy” within the meaning of Article III, Section 2
 9
     of the United States Constitution. 28 U.S.C. § 2201; see also Gov't Employees Ins. Co. v. Dizol,
10

11   133 F.3d 1220, 1222 (9th Cir. 1998); Khalid v. Microsoft Corp., 409 F. Supp. 3d 1023, 1039 (W.D.

12   Wash. 2019), appeal dismissed sub nom. ATM Shafiqul Khalid v. Microsoft Corp., No. 19-35841,

13   2019 WL 6250434 (9th Cir. Oct. 25, 2019), and reconsideration denied, No. 19-cv-0130, 2019
14
     WL 6213162 (W.D. Wash. Nov. 21, 2019). An “actual controversy” exists where “the facts
15
     alleged, under all the circumstances, show that there is a substantial controversy, between parties
16
     having adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a
17
     declaratory judgment.” Gelinas v. Bank of Am., N.A., No. 16-cv-1355, 2017 WL 1153859, at *6
18

19   (W.D. Wash. Mar. 28, 2017) (citing Marin v. Lowe, 8 F.3d 28 (9th Cir. 1993)).

20                                            IV.     DISCUSSION
21          Defendant argues that dismissal of ABS’s claims is appropriate as there is no actual
22
     controversy between the Parties as they agree that, based on the Assignment Agreements,
23
     ownership of the Grossman Inventions has been assigned to ABS. Mot. at 5. ABS argues that
24
     dismissal is not warranted as there is a dispute over ownership of the Grossman Inventions.
25
                                                        3
               Case 2:20-cv-01650-BJR Document 23 Filed 03/23/21 Page 4 of 5




     Response at 3. Specifically, ABS asserts that there may still be inventions, while unidentified at
 1
     this time, the Parties will disagree over, Response at 4, and that this dispute is confirmed by
 2

 3   Defendant’s subsequent conduct, such as the correspondence with the Walt Disney Company and

 4   his attempt to negotiate anew the terms of the Confirmatory Assignment Agreement. Am. Compl.
 5   ¶¶ 15–16, 19–20.
 6
            In viewing the Complaint and attached materials in the light most favorable to ABS, the
 7
     Court finds that ABS has set out sufficient concerns to satisfy the case or controversy requirement.
 8
     By using an ABS signature bloc and discussing specific technologies with outside parties, the
 9

10   Court finds that Defendant’s actions could constitute claiming ownership of Grossman Inventions.

11   Ex. C, at 3–6 (Defendant Email Correspondence). Additionally, Defendant’s refusal to sign the

12   Confirmatory Assignment Agreement and his attempt to negotiate additional compensation
13   implies a divergence with his official position that “ABS is the sole owner of the Grossman
14
     Inventions.” Mot. at 3. Based on the pleadings before the Court, ABS has shown an actual
15
     controversy with Defendant for the purposes of establishing jurisdiction.
16
            The conclusion supra also resolves Defendant’s challenge to ABS’s Breach of Fiduciary
17

18   Duty claim. ABS alleges that Defendant breached his duty to the company by continuing to assert

19   ownership rights over the Grossman Inventions. Am. Compl. at ¶ 30–35. Based on the Court’s

20   determination that ABS has sufficiently plead an ownership dispute, the Court also finds that ABS
21
     has successfully plead a basis for its Breach of Fiduciary Duty claim. See Micro Enhancement
22
     Int'l, Inc. v. Coopers & Lybrand, LLP, 40 P.3d 1206, 1217 (2002) (citing Miller v. U.S. Bank of
23
     Wash., 865 P.2d 536 (1994)) (“The plaintiff must show (1) existence of a duty owed, (2) breach
24
     of that duty, (3) resulting injury, and (4) that the claimed breach proximately caused the injury.”).
25
                                                      4
               Case 2:20-cv-01650-BJR Document 23 Filed 03/23/21 Page 5 of 5




     The Court will, therefore, also deny dismissal on this claim.
 1
                                           V.      CONCLUSION
 2

 3          For the foregoing reasons, the Court hereby DENIES Defendant’s Motion to Dismiss.

 4

 5          DATED this 23rd day of March 2021.
 6

 7                                                        _______________________________
                                                          BARBARA J. ROTHSTEIN
 8                                                        UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                      5
